
	

113 SRES 144 ATS: Concerning the ongoing conflict in the Democratic Republic of the Congo and the need for international efforts supporting long-term peace, stability, and observance of human rights.
U.S. Senate
2013-05-16
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		III
		113th CONGRESS
		1st Session
		S. RES. 144
		IN THE SENATE OF THE UNITED STATES
		
			May 16, 2013
			Mr. Coons (for himself,
			 Mr. Durbin, Mr.
			 Boozman, Mr. Isakson,
			 Mr. Cardin, Mr.
			 Casey, Mr. Leahy,
			 Mr. McCain, Mr.
			 Whitehouse, Mr. Wyden,
			 Mr. Merkley, and
			 Mrs. Shaheen) submitted the following
			 resolution; which was referred to the
			 Committee on Foreign
			 Relations
		
		
			June 25, 2013
			Reported by Mr.
			 Menendez, with an amendment
			Strike all after the resolving clause and insert
			 the part printed in italic
		
		
			June 26, 2013
			Considered, amended, and agreed to
		
		RESOLUTION
		Concerning the ongoing conflict in the
		  Democratic Republic of the Congo and the need for international efforts
		  supporting long-term peace, stability, and observance of human
		  rights.
	
	
		Whereas, since the 1990s, an estimated 5,000,000 people
			 have died due to repeated cycles of conflict, lack of governance, and
			 atrocities in the Democratic Republic of the Congo, particularly those in North
			 and South Kivu provinces, and, since the beginning of 2012, more than 2,000,000
			 people have been displaced;
		Whereas the United Nations and humanitarian groups have
			 reported staggering rates of sexual violence indicating tens of thousands of
			 cases perpetrated by security forces of the Government of the Democratic
			 Republic of the Congo and non-state armed groups, which continue to operate
			 with nearly total impunity;
		Whereas human rights defenders in the Democratic Republic
			 of the Congo have been subject to intimidation and attack;
		Whereas the Democratic Republic of the Congo’s wealth of
			 natural resources, including minerals, have been a key driver of instability
			 and violence;
		Whereas the deeply flawed November 2011 presidential
			 election in the Democratic Republic of the Congo presented significant
			 political, economic, and social challenges, and provincial and local elections
			 still have not been conducted despite plans to hold such elections in
			 2012;
		Whereas the Democratic Republic of the Congo remains
			 subject to recurring conflict despite one of the world’s longest-running,
			 largest, and most expensive international peacekeeping operations and extensive
			 bilateral and multilateral efforts to address longstanding humanitarian crises,
			 forge lasting peace, and pursue security sector reform and
			 accountability;
		Whereas members of civil society and political parties
			 from both the majority and the opposition in the Democratic Republic of the
			 Congo created the National Preparatory Committee (Comité National Préparatoire
			 or CNP) to lay the groundwork for convening a national forum and dialogue with
			 the goal of putting an end to the multifaceted crisis that afflicts the
			 Democratic Republic of the Congo;
		Whereas, on November 15, 2012, the United Nations Group of
			 Experts provided compelling evidence that the crisis in eastern Congo had been
			 fueled and exacerbated by regional actors, including through provision of
			 significant military and logistical assistance and of operational and political
			 support to the armed group known as the M23;
		Whereas the United Nations and United States Government
			 have imposed sanctions on the M23 and its leaders for human rights atrocities
			 including rape, massacres, and the recruitment and physical and psychological
			 torture of child soldiers;
		Whereas, on March 18, 2013, International Criminal Court
			 (ICC) indictee and leader of a faction of the M23 rebel group, Bosco Ntaganda,
			 turned himself in to the United States Embassy in Kigali, asking to be
			 transferred to the ICC in The Hague, where he voluntarily surrendered on March
			 22, 2013;
		Whereas the Lord's Resistance Army continues to perpetrate
			 attacks against civilian populations in affected areas of northeastern Congo,
			 creating widespread insecurity and displacement;
		Whereas the Democratic Republic of the Congo, Rwanda, and
			 9 other countries on February 24, 2013, signed the Peace, Security and
			 Cooperation Framework that provides for a comprehensive approach to the ongoing
			 conflict;
		Whereas the United Nations Security Council adopted
			 Resolution 2098 on March 28, 2013, extending the mandate of the United Nations
			 Organization Stabilization Mission (MONUSCO) and authorizing the creation of an
			 intervention brigade tasked with neutralizing armed groups; and
		Whereas, on March 18, 2013, United Nations
			 Secretary-General Ban Ki-Moon appointed former President of Ireland and High
			 Commissioner for Human Rights, Mary Robinson, to serve as Special Envoy for the
			 Great Lakes region: Now, therefore, be it
		
	
		That the Senate—
			(1)commends United
			 Nations Secretary-General Ban Ki-Moon’s commitment and leadership to resolving
			 the crisis in the Democratic Republic of the Congo and his appointment of Mary
			 Robinson as United Nations Special Envoy to the Great Lakes;
			(2)supports the
			 commitments agreed to by the signatories of the Peace, Security and Cooperation
			 (in this resolution, the Framework), and encourages them to work
			 closely with the United Nations, the African Union, the International
			 Conference on the Great Lakes Region, the Southern African Development
			 Community, as guarantors of the Framework, and the United Nations Special
			 Envoy, MONUSCO, and relevant international bodies and governments to develop,
			 implement, and enforce a comprehensive peace process for the region;
			(3)notes that the
			 adoption of the Framework, the appointment of Mary Robinson as United Nations
			 Special Envoy to the Great Lakes, and the expanded MONUSCO mandate provide an
			 opportunity to make meaningful and sustained progress toward ending the
			 recurrent cycles of violence in the Democratic Republic of the Congo,
			 especially in eastern Congo;
			(4)urges the
			 signatories of the Framework and the international community to engage and
			 consult with representatives of the Government of the Democratic Republic of
			 the Congo and civil society representatives engaged in the ongoing effort to
			 convene an inclusive national forum and dialogue;
			(5)welcomes the
			 announcement by World Bank President Jim Yong Kim of $1,000,000,000 in proposed
			 new funding to help the Democratic Republic of the Congo and other countries in
			 the Great Lakes region to provide better health and education services,
			 generate more cross-border trade, and to fund hydroelectricity projects in
			 support of the Framework agreement;
			(6)welcomes the
			 appointment of Russ Feingold as the United States Special Envoy for the African
			 Great Lakes region and the Democratic Republic of the Congo and urges him to
			 advance United States, international, and regional efforts to end the conflict
			 and secure sustainable peace, stability, and safety for the people of the
			 Democratic Republic of the Congo by—
				(A)working with
			 United Nations Special Envoy Mary Robinson and the broader international
			 community to promote a transparent and inclusive process to implement the
			 regional and national commitments under the Framework, including the
			 development of clear benchmarks for progress and appropriate follow-on
			 measures;
				(B)strengthening
			 international efforts to mobilize and support justice for victims and
			 accountability for perpetrators of sexual and gender based violence and other
			 human rights abuses in the Democratic Republic of the Congo;
				(C)expanding efforts
			 to develop conflict-free and responsible mining and supply chains for the
			 region’s vast mineral resources, in coordination with other government, private
			 industry, and international and local organizations;
				(D)coordinating with
			 international and regional partners to expand unhindered access to life-saving
			 humanitarian assistance to populations in need, particularly displaced persons
			 and conflict-affected communities;
				(E)pressing for
			 fulfillment of the commitment of the Government of the Democratic Republic of
			 the Congo, as well as other regional actors, to ending the threat posed by the
			 M23, the Lord’s Resistance Army (LRA), the Democratic Forces for the Liberation
			 of Rwanda (FDLR), and other armed groups in the Great Lakes region, and to
			 facilitate enhanced coordination of regional efforts to counter these groups;
			 and
				(F)mobilizing and
			 facilitating United States and international support for electoral reforms in
			 the Democratic Republic of the Congo, with the goal of encouraging free, fair,
			 and credible provincial and local elections in the near-term, and presidential
			 elections in 2016;
				(7)calls on the
			 President, in close coordination with international and regional partners, to
			 work with the Government of the Democratic Republic of the Congo to develop and
			 implement recommendations to improve accountability for serious violations of
			 international humanitarian law and human rights abuses in the Democratic
			 Republic of the Congo, including by considering imposition of sanctions
			 authorized under section 1284 of the National Defense Authorization Act for
			 Fiscal Year 2013 (Public Law 112–239; 50 U.S.C. 1701 note);
			(8)calls on
			 governments of the Great Lakes region of Africa to immediately halt and prevent
			 any and all forms of support to non-state armed groups, including support
			 provided by individuals independent of government policy;
			(9)calls on all
			 relevant nations, including destination and transit countries, to increase
			 cooperation on ending the illicit trade in conflict minerals, wildlife, and
			 wildlife parts, which continues to fuel and fund violence and to deprive
			 citizens of economic opportunity in the Democratic Republic of the Congo and
			 the broader region;
			(10)calls on the
			 signatories of the Framework to cooperate in the arrest and prosecution of
			 those responsible for violating international humanitarian law and for serious
			 human rights violations, including gender-based violence;
			(11)calls on the
			 Government of the Democratic Republic of the Congo to engage in meaningful and
			 inclusive electoral reforms, prepare and hold impartially administered local
			 and provincial elections as soon as technically possible, continue to
			 participate in ongoing efforts to provide a platform for inclusive dialogue
			 within the Democratic Republic of the Congo to address critical internal
			 political issues at the local and national levels, and strengthen processes of
			 state institution building;
			(12)calls on the
			 Government of the Democratic Republic of the Congo, in coordination with the
			 international community, to undertake significant security sector reform, which
			 is a necessary component for lasting stability, and renewed disarmament,
			 demobilization, and reintegration (DDR) efforts that ensure that any rebel
			 troops, especially commanders, responsible for human rights violations are held
			 accountable and not reintegrated into the Armed Forces of the Democratic
			 Republic of the Congo (FARDC); and
			(13)urges the
			 Government of the Democratic Republic of the Congo to improve efforts to
			 protect civilians from armed groups, in cooperation with MONUSCO and the
			 African Union's Regional Cooperation Initiative on the LRA.
			
